Citation Nr: 0947374	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  07-03 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent for 
service-connected chondromalacia patella of the left knee.

2.  Entitlement to an evaluation higher than 10 percent for 
service-connected chondromalacia patella of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1988 to July 1989.

This matter arises before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  Jurisdiction over the Veteran's claims 
was then transferred to the RO in Louisville, Kentucky.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claims.

The Veteran filed a claim in March 2004 seeking an increase 
in her combined 20 percent disability rating for her service-
connected knee disabilities.  In October 2004, the RO denied 
her claim, continuing the evaluations on her knee 
disabilities and stating that they were each currently rated 
as zero percent disabling.  The Veteran responded with a 
September 2005 notice of disagreement in which she stated 
that she was in receipt of a 10 percent disability rating on 
each knee.  However, the RO then issued a statement of the 
case that confirmed and continued zero percent evaluations on 
both knees.  Despite the Veteran's statements in her February 
2007 substantive appeal, the claims were certified to the 
Board.

The Veteran was originally rated with noncompensable 
evaluations for her knee disabilities in a March 1990 rating 
decision.  In June 1990, the RO increased her evaluations to 
10 percent in each knee.  The record indicates that the 
Veteran's evaluations were reduced to zero percent in each 
knee in a March 1992 rating decision, effective June 1, 1992.  
Nevertheless, the RO decided to continue the Veteran's 10 
percent evaluation in each knee in a June 1992 rating 
decision and then continued this rating again in a subsequent 
July 1994 rating decision.  Furthermore, VA Forms 21-8947 
indicate that the Veteran has been receiving compensation 
payments for a combined 20 percent disability since at least 
September 1989.   These forms also indicate that payments 
were stopped and restarted in June 1992.  Therefore, the 
record indicates that the Veteran has been in receipt of a 10 
percent disability rating for each knee for the entire appeal 
period.

Moreover, the latest compensation and pension examination of 
record for these disabilities occurred over five years ago in 
August 2004.  Given the passage of time since her most recent 
examination, the Board finds that a new compensation and 
pension examination would assist the Board in clarifying the 
extent of the Veteran's knee disabilities and would be 
instructive with regard to the appropriate disposition of the 
issues under appellate review.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (a Veteran is entitled to a new 
examination after a two-year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's 
statutory duty to assist includes a thorough and 
contemporaneous medical examination).  Thus, this matter must 
be remanded for a compensation and pension examination in 
order to ascertain the current severity of the Veteran's 
bilateral chondromalacia patella.
  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran an appropriate 
medical examination to determine the 
nature and extent of the current 
manifestations of her service-connected 
bilateral chondromalacia patella.  All 
indicated evaluations, studies, and tests 
deemed necessary should be accomplished 
and all findings reported in detail.  The 
claims file and a copy of this remand 
should be made available for review in 
connection with the examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.

The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the Veteran's service-
connected bilateral chondromalacia patella 
and any other nonservice-connected 
disorders that may be found.  If it is 
medically impossible to distinguish among 
symptomatology resulting from the 
disorders, the examiner should state this 
in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.
 
2.  Thereafter, the Veteran's claims for an 
increased evaluation for her service-
connected chondromalacia patella of the 
left and right knees should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and her representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


